DETAILED ACTION
Claims 1-2, 4-11 and 13-19 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 14 lines 17-18) impermissible hindsight to modify Paskalev with other references, (Argument 2; Remarks pg. 14 lines 23-24) adding software to the user’s computing device, (Argument 3; Remarks pg. 14 lines 24-25) an online shopping cart having software items to be downloaded, (Argument 4; Remarks pg. 15 lines 5-6) that Paskalev teaches away from the notifying the user of the updated online shopping cart, (Argument 5; Remarks pg. 16 lines 14-17) a list of computer software items to be downloaded to and used on said computing device that was generated based on guidance provided by a used and are present in the user’s online shopping cart, (Argument 6; Remarks pg. 17 lines 12-14) Ronan is not combinable with other cited prior art, (Argument 7; Remarks pg. 17 lines 17-20) automatically updating the shopping cart with alternative version of the software item.
With respect to applicant’s argument examiner respectfully disagrees.  As to argument 1, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As to argument 2, it is unclear what applicant is referring to here as the claim is directed to a list of computer software items to be downloaded/added to a device but not the specifics of actually adding the software to the user’s computing device.  If the argument is that Paskalev does not update/add software to the user device it is seen in Paskalev [0015] lines 1-6 and [0040] lines 1-10 which shows the specifics of updated software installed in a computer environment including a virtual environment.
As to argument 3, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as Paskalev is not specifically recited for the specific of the provided list is in an online shopping cart but it is the teachings of Ronen [0015] lines 6-15, [0023] lines 1-9, [0031] lines 16-51 and [0044] lines 17-19 which is able to show as part of web service a software solution bag thus acting as a type of online shopping cart for a list of software.
As to argument 4, Paskalev’s teaching are not cited for anything related to the providing notification to the user, the teachings of Paskalev are recited for their ability of comparing software to its environment to determine compatibility and being able to determine when it is incompatible based on an updated environment and not viewed as teaching away from this subject matter.  Also, why Paskalev does disclose the updating of the software with minimal or no downtime, minimal is not viewed as a standard unit of time measurement and providing notification for information that is already to be determined as part determining updates can be viewed as minimal time as no new information need to be determined/detected to provide this updated information.
As to argument 5, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as the teaching of Vidal are not directed to teaching all of the limitations of a list of computer software items to be downloaded to and used on said computing device that was generated based on guidance provided by a user and are present in the user’s online shopping cart.  The teachings of Vidal [0017] lines 34-38, [0020] lines 1-10, [0024] lines 1-6 and [0025] lines 3-15 are recited to disclose being able to determine version information of a software to be downloaded/installed and be able to tell if it is compatible with the environment and being able to update the list of software with alternatives versions that are compatible.  The teachings of Ronen [0015] lines 6-15, [0023] lines 1-9, [0031] lines 16-51 and [0044] lines 17-19 are used to show the specifics of a list of potential computer software that can be generated/updated/provided by users where the software is in a type of online shipping cart, viewed as the software solution bag in this case.
As to argument 6, that the Ronen reference can not be combined Vidal and Paskalev.  It is viewed as seen above that the teachings of Paskalev [0015] lines 1-6 and [0040] lines 1-10  show the ability to look at and compare characteristics of the software/product specification and being able to determine incompatibility between software and environment based on that information, thus viewed that Paskalev is directed to determining software compatibility.  The teachings of Vidal [0017] lines 34-38, [0020] lines 1-10, [0024] lines 1-6 and [0025] lines 3-15  are recited to show being able to identify alternative versions of the list of software to be installed/downloaded that are compatible based on version information and a detection of incompatibility between the software an environment, thus viewed that Vidal is directed to determine alternative software to address compatibility issues and thus not teaching away from Paskalev teachings related to software compatibility.  The teachings of Ronen [0015] lines 6-15, [0023] lines 1-9, [0031] lines 16-51 and [0044] lines 17-19 which shows the ability to have a list of software selected by the user, user guidance, that is part of a software solution bag, viewed as an online shopping cart where the list can be updated/changed, thus viewed as capable of being incorporated into the other list/selection of software that can be updated/corrected to address compatibility issues without teaching away from the invention.
As to argument 7, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) as the teachings of Ronan are not alone specifically recited for teachings the updating the shopping cart with alternative versions of software that are identified as compatible.  Ronan [0015] lines 6-15, [0023] lines 1-9, [0031] lines 16-51 and [0044] lines 17-19 is recited to show the use of a type of online shopping cart for software through its software solution bag, where the software included can be updated, where it is seen the specifics of automatically determining the alternative version/update that is compatible with the environment is seen in the teachings of Vidal [0017] lines 34-38, [0020] lines 1-10, [0024] lines 1-6 and [0025] lines 3-15 thus together would be able to show  automatically updating the shopping cart with alternative version of the software item .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 10-11, 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paskalev et al. (Pub. No. US 2019/0324741 A1), in view of Vidal et al. (Pub. No. US 2011/0214021 A1), in view of Beavers et al. (Pub. No. US 2014/0033188 A1), in view of Ronen et al. (Pub. No. US 2007/0233681 A1) and further in view of Carrino et al. (Pub. No. US 2006/0275794 A1).

As to claim 1, Paskalev discloses a method of automatic compatibility verification for prospective software purchases, the method comprising: 
wherein at least one computer software item of the computer software items has a product specification including at least one prerequisite for use of the at least one computer software item (Paskalev [0040] lines 1-10; which shows being able to determine if the software is incompatible with the environment based on specific product specification/conditions/prerequisite such as a required particular operating system and thus it is viewed that the software has association computer product condition/specifications)
comparing the product specification including the at least one prerequisite for use of the at least one computer software item with said updated version of the computer environment (Paskalev [0015] lines 1-6, [0017] lines 11-16 and [0040] lines 1-10; which shows comparing the requirement of the updated version with the characteristics of the software item, in order to determine incompatibility, where it is viewed that the requirements are equivalent to product specification prerequisites where the computer environment can be dynamically changed/updated);
automatically identifying the at least one computer software item included in the list of computer software items to be downloaded to and used on said computing device as incompatible with the updated version of the computing environment due to a change implemented as part of the update to the updated version of the computer environment (Paskalev [0015] lines 1-6, [0017] lines 11-16 and [0040] lines 1-10; which shows being able to determine if the update is incompatible with a software item based on a comparison of the requirements of the update version with the characteristics of the software item, where it is viewed that the requirements are equivalent to product specification where the computer environment can be dynamically changed updated, where it is disclosed specifically below the details of the computer software being part of a list of computer software items to be downloaded).

Paskalev does not disclose automatically identifying an alternative version of the at least one computer software item included in the list of computer software items to be downloaded to and used on said computing device, wherein the alternative version of the at least one computer software item is compatible with the updated version of the computing environment; and automatically updating the stored list of computer software items to be downloaded to and used on said computing device to include the identified alternative version of the at least one computer software item such that the online shopping cart is updated to include the identified alternative version

However, Vidal discloses automatically identifying an alternative version of the at least one computer software item included in the list of computer software items to be downloaded to and used on said computing device, wherein the alternative version of the at least one computer software item is compatible with the updated version of the computing environment (Vidal [0017] lines 34-38, [0020] lines 1-10, [0024] lines 1-6 and [0025] lines 3-15; which shows being able to determine version information for a software package to be downloaded is compatible and conforms to version necessary and if it there are faults, conflicts, condition not met with the associated package being able to provide updates to fix these issues such as repair, replacing, moving, updating outdated information thus viewed as a form of identifying the alternative version that is compatible and does conform to the version necessary where this can be done prior to download thus viewed as the software package is still to be downloaded where the specifics of the software items to be downloaded are part of a list are seen disclosed below);
automatically updating the stored list of computer software items to be downloaded to and used on said computing device to include the identified alternative version of the at least one computer software item such that the online shopping cart is updated to include the identified alternative version (Vidal [0017] lines 34-38, [0020] lines 1-10, [0024] lines 1-6 and [0025] lines 3-15; which shows being able to determine version information for a software package to be downloaded is compatible and conforms to version necessary and if it there are faults, conflicts, condition not met with the associated package being able to provide updates to fix these issues such as repair, replacing, moving, updating outdated information thus viewed as a form of identifying and updating to the alternative version that is compatible and does conform to the version necessary where this can be done prior to download thus viewed as the software package is still to be downloaded where the specifics of the software items to be downloaded are part of a list are seen disclosed below).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching Vidal showing the notification of an incompatible software update, into the updating system of Paskalev, for the purpose of increasing usability by increasing the awareness to the user of determine conflict in the system and determine possible solutions, as taught by Vidal [0018] lines 13-18 and 35-38 and [0025] lines 3-15.

Paskalev as modified by Vidal does not specifically disclose providing baseline indicative of an existing version of a computer environment of a computing device; determining that the computing environment has undergone an update to an updated version of the computing environment.

However, Beavers discloses providing baseline indicative of an existing version of a computer environment of a computing device (Beavers [0031] lines 1-3; which shows establishing a baseline of the OS and application stack tied to version information for the computer device thus viewed as a baseline of a version of the computing environment);
determining that the computing environment has undergone an update to an updated version of the computing environment(Beavers [0012] lines 1-7; which shows being able to detect/determine a differential update being applied and thus viewed that the computing environment has been updated/undergone an update thus viewed as an updated version of the computing environment).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Beavers showing the determination of baseline of computing environment, into the updating system of determining that the computing environment has undergone an update to an updated version of the computing environment of  for the purpose increasing usability of preserving a baseline of information so that all changes can be easily reverted back to a baseline state, as taught by Beavers [0031] and [0035].

Paskalev as modified by Vidal and Beavers does not specifically disclose providing a list of computer software to be downloaded to and used on said computing device that was generated based on guidance provided by a use, wherein the list of computer software items to be downloaded to and used on said computing device is an online shopping cart

However, Ronen disclose providing a list of computer software to be downloaded to and used on said computing device that was generated based on guidance provided by a use, wherein the list of computer software items to be downloaded to and used on said computing device is an online shopping cart (Ronen [0015] lines 6-15, [0023] lines 1-9, [0031] lines 16-51 and [0044] lines 17-19; which is able to show the specifics of a type list as a type online shopping cart in the software solution bag that can act as a list/group of the purchased of software objects/components by the user where the list has the ability to be updated/changed by others).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ronen showing the specifics of a purchased list of software items acting as an online shopping cart, into the selection of software of Paskalev as modified by Vidal and Beavers, for the purpose of increasing usability by providing bag/cart that can be manipulated by multiple users, as taught by Ronen [0031] lines 31-42.
	
	Paskalev as modified by Vidal, Beavers and Ronen does not specifically disclose notifying the user of the updated online shopping cart including the identified alternative version of the at least one computer software item.

	However, Carrino discloses notifying the user of the updated online shopping cart including the identified alternative version of the at least one computer software item (Carrino [0226] lines 1-8 and [0227] lines 1-21; which shows being able to notify a user of a change/update in the online shopping cart that can include notification of added or modified items, where it is seen specifically disclose above the specifics of the updated/identified correction alternative software version that is compatible).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Carrino showing providing notification to the user of an updated shopping cart, into the updating of a shopping cart seen in Paskalev as modified by Vidal, Beavers and Ronen for the purpose of increasing usability by having more the user be appropriately notified of a change in information, as seen in Carrino [0227] lines 18-21

As to claim 2, Paskalev fails to disclose however Vidal discloses determining that the identified alternate version of the at least one computer software item included in the list of computer software is compatible with the updated operating system (Vidal [0020] lines 1-10, [0024] lines 1-6 and [0025] lines 3-15; which is able to show being able to provide an updated/fixed/corrected version of the update for the specific environment thus viewed as determination of an alternate version/update that is compatible with the environment, where it is seen specifically disclosed below as the updated operating system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching Vidal showing the notification of an incompatible software update, into the updating system of Paskalev, for the purpose of increasing usability by increasing the awareness to the user of determine conflict in the system and determine possible solutions, as taught by Vidal [0018] lines 13-18 and 35-38 and [0025] lines 3-15.

Paskalev as modified by Vidal does not specifically disclose determining that said updated version of the computing environment is an updated operating system.

However, Beavers discloses determining that said updated version of the computing environment is an updated operating system (Beavers [0012] lines 1-7; which shows being able to detect updates applied to many things includes the operating system).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Beavers showing the determination of baseline of computing environment, into the updating system of determining that the computing environment has undergone an update to an updated version of the computing environment of  for the purpose increasing usability of preserving a baseline of information so that all changes can be easily reverted back to a baseline state, as taught by Beavers [0031] and [0035].

As to claim 4, Paskalev fails to disclose however Vidal discloses wherein updating the stored list of computer software items to be downloaded to an used on said computing device to include the identified alternative version of the at least one computer software item is based on user instruction (Vidal [0020] lines 1-10, [0024] lines 1-6 and [0025] lines 1-15;  which shows for the updating of the software items to be downloaded to the alternative version where being able to perform the package updates selected by the user after receiving notification thus viewed as based on user interaction, where it is specifically disclose above the specifics of the stored list of the computer software items thus can be viewed as updating the stored list of computer software items to be downloaded based on user instruction)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching Vidal showing the notification of an incompatible software update, into the updating system of Paskalev, for the purpose of increasing usability by increasing the awareness to the user of determine conflict in the system and determine possible solutions, as taught by Vidal [0018] lines 13-18 and 35-38 and [0025] lines 3-15.

As to claim 5,  Paskalev fails to disclose however Vidal discloses receiving from a user an indication that the at least one computer software item is to be upgraded based on the updated version of the computing environment (Vidal [0018] lines 13-18, [0020] lines 1-13, [0021] lines 17-21, [0024] lines 1-6 and [0025] lines 1-3; which shows the receiving of user selection/indication that software is to be updated/upgraded to a compatible version with the computer environment, which as seen disclosed above can be an updated environment).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching Vidal showing the notification of an incompatible software update, into the updating system of Paskalev, for the purpose of increasing usability by increasing the awareness to the user of determine conflict in the system and determine possible solutions, as taught by Vidal [0018] lines 13-18 and 35-38 and [0025] lines 3-15.


As to claim 10, Paskalev as modified by Vidal, Beavers and Ronen discloses a computer program product comprising:
a computer-readable storage device (Paskalev [0060] lines 1-6); and
a computer-readable program code stored in the computer-readable storage device, the computer readable program code containing instructions executable by a processor of a computer system to implement a method for updating software, the method comprising (Paskalev [0060] lines 1-6).

The remaining limitations of claim 10 are comparable to claim 1 above and rejected under the same reasoning.

As to claim, 11 it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 13, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 14, it is comparable to claim 5 above and rejected under the same reasoning.

As to claim 18, Paskalev as modified by Vidal, Beavers and Ronen disclose a computer system, comprising: a processor (Paskalev [0016] lines 1-6);
a memory coupled to said processor (Paskalev [0016] lines 1-6); and
a computer readable storage device coupled to the processor, the storage device containing instructions executable by the processor via the memory to implement a method for updating software, the method comprising the steps of (Paskalev [0016] lines 1-6, [0060] lines 1-6 and [0061] lines 3-5).

The remaining limitations of claim 18 are comparable to claim 1 above and rejected under the same reasoning.

As to claim 19, it is comparable to claim 2 above and rejected under the same reasoning.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paskalev, Vidal, Beavers, Ronen and Carrino  as applied to claims 1 and 10 above, and further in view of Madrid et al. (Pub. No. US 2018/0189049 A1).

As to claims 6 and 15, Paskalev fails to disclose, however Vidal discloses responsive to detection of the update to the updated version of the computing environment, presenting the user with a notification that (i) identifies the alternative version of the at least one computer software item (Vidal [0018] lines 1-18,  [0024] lines 1-6 and [0025] lines 1-16; which is able to shows responsive to prospective update activity being able to provide notification related to the incompatibility/compatibility of the software update and can provide/identify/perform and update/alternative version to fix the detected incompatibility issue).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching Vidal showing the notification of an incompatible software update, into the updating system of Paskalev, for the purpose of increasing usability by increasing the awareness to the user of determine conflict in the system and determine possible solutions, as taught by Vidal [0018] lines 13-18 and 35-38 and [0025] lines 3-15.

Paskalev as modified by Vidal, Beavers, Ronen and Carrino does not specifically requests permission to upgrade the at least one computer software item to the identified upgraded version of the at least one computer software item.

However, Madrid discloses requests permission to upgrade the at least one computer software item to the alternative version of the at least one computer software item (Madrid [0028] lines 3-8; which shows requesting permission from the user to proceed with the updated version, where it is disclosed specifically above the information for the identified upgraded/alternative version of the software).

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date to incorporate the teachings of Madrid, showing the user permission for the update, into the updating system of Paskalev as modified by Vidal, Beavers, Ronen and Carrino for the purpose of increasing usability, by giving user more direct control over software update thus helping to ensure correct desired user action as taught by Madrid [0028] lines 1-8

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Paskalev, Vidal, Beavers, Ronen and Carrino  as applied to claims 1 and 10 above, and further in view of Harry et al. (Patent No. US 7,779,387 B2).

As to claims 7 and 16, Paskalev as modified by Vidal, Beavers, Ronen and Carrino does not specifically disclose generating statistics reflecting a number and type incompatible computer software items and said updated version of the computing environment.

However, Harry as modified discloses generating statistics reflecting a number and type incompatible computer software items and said updated version of the computing environment (Harry Col. 9 lines 40-43; which shows for an updated being able to determine the number and type of errors/incompatibilities associated with the update viewed as generating statistics).

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date to incorporate the teachings of Harry, showing the determining the number and types of errors/incompatibilities associated with an update, into the updating system of Paskalev as modified by Vidal, Beavers, Ronen and Carrino, for the purpose of increasing the usability by improving the ability to track code changes, as taught by Harry Col. 1 lines 41-42 and Col. 9 lines 40-43

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Paskalev, Vidal, Beavers, Ronen and Carrino  as applied to claims 1 and 10 above, and further in view of Oda et al. (Pub. No. US 2006/0225043 A1).

As to claims 8 and 17, Paskalev as modified by Vidal, Beavers, Ronen and Carrino does not specifically disclose comparing information related to said upgraded version of the computing environment with other members of a group license related to at least one of said updated version of the computing environment and the at least one computer software item to enable members of said group license to have notice of potential incompatibilities.

However, Oda discloses comparing information related to said upgraded version of the computing environment with other members of a group license related to at least one of said updated version of the computing environment and the at least one computer software item to enable members of said group license to have notice of potential incompatibilities (Oda [0115] lines 1-9; which shows the ability to notify users of a license of errors/invalidity, where it is seen disclosed specifically above the comparison of information associated with the computer environment and computer software to determine incompatibilities between the two can together be viewed as teaching comparing information related to said upgraded version with other members of a group license related to at least one of said updated version of said computing environment and said upgraded version of said software to enable members of said group license to have notice of potential conflicts with regard to said computing environment).

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date to incorporate the teachings of Oda, showing notification of users of errors associated with license, into the notification of incompatibilities between environment and software of Paskalev as modified by Vidal, Beavers, Ronen and Carrino for the purpose of increase usability by being able to notify users of a license of and error which allows for users to be informed more efficiently of detected errors, as taught by Oda [0016] and [0115].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Paskalev, Vidal, Beavers, Ronen and Carrino  as applied to claim 1 above, and further in view of Chen et al. (Patent No. US 7,237,240 B1).

As to claim 9, Paskalev as modified by Vidal, Beavers, Ronen and Carrino does not specifically disclose provisionally updating said list of computer software items with the alternative version of the at least one computer software item when the at least one computer software item is identified as incompatible, said provisionally updating occurring prior to notifying the user.

However, Chen discloses provisionally updating said list of computer software items with the alternative version of the at least one computer software item when the at least one computer software item is identified as incompatible, said provisionally updating occurring prior to notifying the user (Chen Col. 17 lines 18-24; which shows being able to update information in the program list before taking another action, which in light of above disclosed information showing the specific action of notification of a user of conflict/incompatibility of a computer software item can together be seen as teachings provisionally updating said list of computer software items with an upgraded/alternative/fixed/corrected version of the at least one computer software item when the at least one computer software item is determined to be incompatible, said provisionally updating occurring prior to notifying the user ).

Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date to incorporate the teachings of Chen showing updating program list, into the updating system of Paskalev as modified by Vidal, Beavers, Ronen and Carrino, for the purpose of increase the effective use of the list by being able to update it with dynamic information and thus make it more accurately reflect information, as taught by Chen Col. 17 lines 18-24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193